Faulconer, P. J.
Appellant asks us to reverse the decision of the Review Board of the Indiana Employment Security Division on the ground that such decision is contrary to law. The findings of the Review Board that the claimant did not voluntarily leave his work without good cause and was not discharged for misconduct in connection with his work are findings of ultimate fact, Dormeyer Industries v. Review Board, etc. (1962), 133 Ind. App. *350500, 507, 183 N. E. 2d 351; National Furn. Mfg. Co. v. Review Board, etc. (1960), 131 Ind. App. 260, 266, 170 N. E. 2d 381; Nordhoff v. Rev. Bd. Ind. Emp. Sec. Div. et al. (1959), 129 Ind. App. 378, 382, 156 N. E. 2d 787; Hollingsworth Tool Wks. v. Rev. Bd. Emp. Sec. Div. (1949), 119 Ind. App. 191, 194, 84 N. E. 2d 895; which cannot be disturbed by this court unless from a review of the evidence reasonable men would be bound to reach a different conclusion. Achenbach v. Review Bd. of Ind. Emp. Sec. Div. (1962), 242 Ind. 655, 660, 179 N. E. 2d 873; Adams et al. v. Rev. Bd. Ind. Emp. Sec. Div. et al. (1957), 237 Ind. 63, 69, 143 N. E. 2d 564; Decker v. Review Board of Indiana Employ. Sec. Div. (1963), 134 Ind. App. 164, 186 N. E. 2d 890, 891; Ogilvie v. Review Bd. of Ind. Emp. Sec. Div. (1962), 133 Ind. App. 664, 673, 184 N. E. 2d 817; Massengale v. Rev. Bd. of Ind. Emp. Sec. Div. (1961), 132 Ind. App. 587, 593, 178 N. E. 2d 557.
A review of the evidence most favorable to appellees discloses sufficient evidence, in our opinion, to sustain the findings of the Board. Under the facts made apparent by the record in this case we think that reasonable men would not be bound to reach a conclusion different from that arrived at by the Review Board.
The decision of the Review Board herein appealed from is affirmed.
Carson, Cooper and Ryan, JJ., concur.
Note.—Reported in 201 N. E. 2d 220.